Citation Nr: 0122850	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  95-17 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
lateral meniscectomy for torn lateral meniscus, left knee, 
with chondromalacia of patella, postoperative, with traumatic 
arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
right knee injury, postoperative, with traumatic arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to June 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1993 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

On May 19, 1997, the appellant testified at a personal 
hearing held at the RO before the undersigned Member of the 
Board.  A transcript of the May 1997 hearing has been 
associated with the record on appeal.  Thereafter, the Board 
remanded the case for additional development and 
readjudication in August 1997.


REMAND

When the veteran was examined for disability evaluation 
purposes in December 1996, he was using a cane and indicated 
that he was unable to work because he could barely walk.  The 
physician concluded that the veteran had significant loss of 
extension of both knees with severe crepitus of the right knee 
and moderate crepitus of the left knee with corresponding x-
ray changes.  The physician concluded that the veteran was 
having a significant amount of pain from his arthritic 
conditions and would have to live with this significant pain 
for some time. 

By a rating decision dated in March 1997, the RO increased the 
ratings for each knee from 10 percent to 20 percent under 
Diagnostic Code 5010-5257, effective from March 17, 1993.

At a hearing in May 1997, the veteran reported that his right 
knee symptoms were more severe than his left knee symptoms and 
that he was unable to maintain full time employment due to his 
knee symptoms.

In August 1997 the Board remanded the case for additional 
development.

The veteran was accorded a VA orthopedic examination for 
disability evaluation purposes in November 1997.  The veteran 
indicated that surgical procedures for his knees had done 
little to minimize his complaints of chronic pain and 
limitation of motion.  It was also noted that the appellant 
was unemployed.  Examination was negative for crepitus, 
effusion and instability.

VA vocational rehabilitation records reflect that it was felt 
that the appellant had a significant vocational handicap due 
to his bilateral knee disabilities.  When he was last seen for 
counseling in October 1997, it was noted that he had 
previously worked at a car wash doing general clean-up and 
make-ready duties, although he had not worked in the last 
three or four months due to the wear and tear on his knees 
caused by having to stand on hard concrete for six to eight 
hours per day.  The last contact with the veteran in November 
1997 disclosed that he was discouraged with the results of his 
skills testing and did not wish to pursue rehabilitative 
services despite the offer of support for recommended 
developmental work.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  66 Fed. Reg. 46520 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and the implementing regulations.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran testified in a hearing before the undersigned 
member of the Board, in May 1997, that he was unable to 
maintain full-time employment because of pain in his knees.  
The November 1997 examiner reported that the veteran stated 
that he was unable to hold a job because of his knee pain and 
that he had been unemployed for about 6 months.  The examiner 
did not comment regarding employment difficulties the 
appellant would likely experience due to his knee 
disabilities.  The vocational rehabilitation file reflects 
that the appellant has abandoned further attempts to work or 
pursue training.

The Board notes that the RO has held that an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected knee 
disabilities.  In Fisher v. Principi, 4 Vet. App. 57 (1993), 
the Court held that in a claim for a total rating for 
compensation purposes based on individual unemployability, if 
the rating did not entitle the veteran to a total disability 
under 38 C.F.R. § 4.16(a), the rating board must also 
consider the applicability of 38 C.F.R. § 4.16(b).  Under 
§ 4.16(b), VA must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disability.  As noted within Kellar v. 
Brown, 6 Vet. App. 156, 161 (1994), entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a 
total rating under § 4.16(b) are based on different factors.  
In order for the veteran to prevail under 38 C.F.R. 
§ 4.16(b), the evidence must show that the veteran is unable 
to secure or follow a substantially gainful occupation by 
reason of his service-connected disability.  

As noted above, the veteran has asserted that his service-
connected knee disabilities are so severe as to preclude 
employment.  The veteran's claim for increased compensation 
based on unemployability resulting from service-connected 
disability requires additional development by the RO.  

The Board notes that the medical evidence on file include X-
ray findings of arthritis of both knees.  The veteran has 
been rated by the RO under Diagnostic Code 5010-5257.  The 
use of Diagnostic Code 5257 indicates that each knee 
disability is manifested by instability or subluxation.  
However, the RO has held that there is no objective finding 
of instability which would warrant a separate evaluation on 
this basis.  The report of the November 1997 examination 
reflects that the examiner noted that the veteran climbed 
onto the examination table without difficulty; that he had a 
normal gait; that he was able to do a heel and toe walk 
without difficulty; and that single stance was normal on both 
sides.  The findings included the following:  "No 
instability of the joint."  However, the examiner did not 
comment on the degree of functional loss that was likely to 
result from extended use of either knee, to include the 
degree of functional loss due to pain on use.  It is not 
clear that the findings excluded the presence of subluxation 
and instability for each knee.  The Board has determined that 
the November 1997 examination is inadequate for an accurate 
determination and that a new, more contemporaneous 
examination is needed.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
knee complaints.  The RO should obtain 
records of treatment from all sources 
identified by the veteran.

2.  The RO should provide the veteran with 
VA Form 21-8940, Veterans Application for 
Increased Compensation Based on 
Unemployability, as well as any other 
assistance appropriate with regard to his 
claim that he is unemployable as a result 
of his service-connected knee 
disabilities.

3.  The veteran should be scheduled for 
an appropriate examination to determine 
the severity of his service-connected 
knee disabilities.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  The 
examiner must specifically address the 
existence and severity of any instability 
and/or subluxation of either knee.  The 
examiner must also address the degree of 
functional loss due to pain on extended 
use and during flare-ups (if claimed).  
The functional range of motion for each 
knee, that is, that motion which the 
veteran can achieve without pain, should 
be clearly designated.  All testing 
deemed necessary should be performed.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

5.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran is reminded that it is his responsibility 
to report for schedule examination and to cooperate in the 
development of his case, and that the consequences of failing 
to report for VA examination without good cause may include 
denial of his claim.  38 C.F.R. § 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



